

Exhibit 10.34
Amendment to
Employment Agreement


This Amendment is made effective as of July 28, 2008 by and between First Solar,
Inc. a Delaware corporation having its principal office at 350 West Washington
Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and John
Carrington (hereinafter “Employee”)


WITNESSETH:


WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
November 3, 2008 (the “Employment Agreement”);
 
WHEREAS, at its meeting on July 28, 2009, the Compensation Committee of the
Board of Directors authorized an amendment to the Employment Agreement to
provide for 100% vesting of the unvested portion of Employee’s new hire equity
grant in the event Employee’s employment terminates without “cause” (as defined
in the Employment Agreement);
 
WHEREAS, the parties wish to memorialize this action by amending the Employment
Agreement accordingly;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.


1.
Section 1.5(d) of the Employment Agreement is amended to read in its entirety as
follows:



(d)           Equity Award Vesting.


(i)           Vesting of Hiring Grant On Termination without Cause.  If
Employee’s employment is terminated by Employer without Cause, the option to
purchase 26,250 shares of Employer’s common stock granted to Employee by
Employer on November 16, 2006 (the “Initial Equity Award”) shall become fully
vested as of the effective date of such termination, to the extent not then
vested.


(ii)           Other Equity Awards.  In the event of (A) the termination of
Employee’s employment with Employer due to Employee’s death, (B) the termination
of Employee’s employment with Employer due to Disability, or (C) the termination
of Employee’s employment by Employer without Cause, then, except as otherwise
provided in Section 1.5(d)(i) with respect to the Initial Equity Award, Employee
shall on the date of such termination of employment immediately receive an
additional twelve (12) months’ vesting credit with respect to the stock options,
stock appreciation rights, restricted stock and other equity or equity-based
compensation of Employer granted to Employee in the course of her employment
with Employer (such other awards together with the Initial Equity Award,
collectively “Equity Awards”).


(iii)           Effect of Vesting.  The shares of Employer underlying any
restricted stock units that become vested pursuant to this Section 1.5(d) shall
be payable on the vesting date.  Any of Employee’s stock options and stock
appreciation rights that become vested pursuant to this Section 1.5(d) shall be
exercisable immediately upon vesting and any such stock options and stock
appreciation rights and any of Employee’s stock options and stock appreciation
rights that are otherwise vested and exercisable as of Employee’s termination of
employment shall remain exercisable for one (1) year and ninety (90) days
following Employee’s termination of employment (or such longer period as shall
be provided by the applicable award agreement), provided, that, if during such
period Employee is under any trading restriction due to a lockup agreement or
closed trading window such period shall be tolled during the period of such
trading restriction, and provided, further, that in no event shall any stock
option or stock appreciation right continue to be exercisable after the original
expiration date of such stock option or stock appreciation right.


(iv)           Conflict with Award Agreement.  If the terms of Section 1.5(d) of
this Agreement are more favorable to Employee than the terms of any document or
agreement addressing or governing the Equity Awards, the terms of this Agreement
shall apply except that no provision in this Agreement shall operate to extend
the term of any stock option or stock appreciation right beyond its original
expiration date.


2.
Except as amended above, the Employment Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYER
EMPLOYEE
 
 
 
/s/ Michael J. Ahearn
 
Michael J. Ahearn
Chief Executive Officer
Chairman
 
 
 
/s/ John Carrington
 
John Carrington
     
Date:  8-26-09



